UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6604 Dreyfus BASIC Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 2/28/10 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus BASIC Money Market Fund, Inc. ANNUAL REPORT February 28, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Important Tax Information 25 Board Members Information 27 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC Money Market Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC Money Market Fund, Inc., covering the 12-month period from March 1, 2009, through February 28, 2010. Virtually all of the capital markets realized a broad-based rebound in security prices during the reporting period, as global credit markets showed improvements and an economic recovery gained momentum in the United States and around the world. However, stubbornly high unemployment rates produced headwinds against tepid improvements in business activity, consumer spending and the broad housing market. To help mitigate the risk of a relapse in economic decline, the Federal Reserve Board (the Fed) continued its aggressive accommodative monetary policy and maintained short-term interest rates near historically low levels since the start of 2009. According to the Federal Open Market Committees recent statements, it appears likely that they intend on keeping any prospects of raising the overnight federal funds rate on hold for some time despite the possibility of above-trend economic growth and inflation in 2010. However, it has begun to lay the groundwork for future rate hikes, including paring back some of the market support it has provided to financial institutions. For investors looking to allocate into such long-term assets as stocks and bonds, we believe positive results are likely to be delivered through a selective security evaluation process that favors such active investment vehicles. As always, your financial advisor can help you identify those opportunities and recommend appropriate ways for you to align them with your current liquidity needs, future goals and attitude toward risk. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2009, through February 28, 2010, as provided by Bernard W. Kiernan, Jr., Portfolio Manager Fund and Market Performance Overview For the 12-month period ended February 28, 2010, Dreyfus BASIC Money Market Fund produced a yield of 0.13%.Taking into account the effects of compounding, the fund produced an effective yield of 0.13%. 1 Money market yields remained near historical lows as the Federal Reserve Board (the Fed) maintained an aggressively accommodative monetary policy to stimulate economic growth. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including U.S. government securities, bank obligations, U.S. dollar-denominated foreign and domestic commercial paper, repurchase agreements, asset-backed securities and U.S. dollar-denominated obligations of foreign governments. Normally, the fund invests at least 25% of its total assets in bank obligations. When managing the fund, we closely monitor the outlook for economic growth and inflation,follow overseas developments and consider the posture of the Federal Reserve Board in our decisions as to how to structure the fund. Based upon our economic outlook, we actively manage the funds average maturity in looking for opportunities that may present themselves in light of possible changes in interest rates. Money Market Yields Remained Near Record Lows 2009 began in the midst of a global financial crisis and severe recession. The Fed already had pumped liquidity into the banking system and eased monetary policy aggressively, driving the overnight federal funds rate to an unprecedented low range between 0% and 0.25%. As a result, money market yields remained at historical lows throughout the reporting period. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The U.S. government had responded to the downturn with a number of its own remedial measures, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through September 18, 2009.This measure was designed to promote liquidity in the commercial paper market. Although longer-term financial markets hit multi-year lows early in the month, investor sentiment began to improve in March 2009 when evidence emerged that credit markets were recovering. Existing home sales and prices increased in May, but the unemployment rate hit a 26-year high. The U.S. economy contracted at a 0.7% annualized rate between April and June, a much milder decline than the previous quarters 6.4% annualized rate. Residential construction improved in July, and August saw the first expansion of manufacturing activity in more than 18 months. Consumer spending increased in August by the largest margin in more than seven years, due in part to the U.S. governments Cash for Clunkers automobile purchasing program. In September, pending home sales reached their highest level since March 2007. Positive news in October included a return to growth for the U.S. economy, with U.S. GDP expanding at a 2.2% annualized rate in the third quarter, its first quarterly gain in more than a year. However, the unemployment rate moved to 10.2% in October, its highest level since the early 1980s. In November, investors were encouraged by a slight dip in the unemployment rate to 10.0%.The manufacturing sector expanded, and foreclosure activity in the housing sector moderated, with each indicator showing improvement for the fourth straight month. Retail sales in December were almost 3% higher than one year earlier, suggesting that consumers were spending more freely.While the unemployment rate remained at 10%, monthly job losses moderated in December to 85,000, down from an average of 691,000 per month during the first quarter. Early 2010 brought more encouraging news, including the announcement that U.S. GDP grew at an estimated 5.9% annualized rate during 4 the fourth quarter of 2009. Although inventory rebuilding accounted for more than half of that gain, economists were encouraged in January by a better-than-expected improvement in retail sales.The Institute for Supply Management reported that the U.S. manufacturing sector expanded in February for the seventh straight month, and that the broader economy grew for the tenth straight month. In addition, the unemployment rate fell to 9.7%, and job losses continued to moderate in January and February. Quality and Liquidity Still Our Priority With yields near zero, most money market funds maintained relatively defensive footings throughout the reporting period, and the industrys average weighted maturity remained substantially shorter than historical averages. The fund was no exception; we maintained its weighted average maturity in a position that was roughly in line with industry averages. We also focused exclusively on money market instruments meeting our stringent credit-quality criteria. Despite continued signs of economic improvement, the Fed has continued to indicate that it intends to keep interest rates low. In addition, policymakers remain concerned regarding the fragility of the banking system. Until we see more convincing evidence that the Fed is prepared to raise interest rates, we intend to maintain the funds focus on credit quality and liquidity. March 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in which shareholders will be given at least 90 days notice prior to the time such absorption may be terminated. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Money Market Fund, Inc. from September 1, 2009 to February 28, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2010 Expenses paid per $1,000  $1.49 Ending value (after expenses) $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2010 Expenses paid per $1,000  $1.51 Ending value (after expenses) $1,023.31  Expenses are equal to the funds annualized expense ratio of .30%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2010 Principal Negotiable Bank Certificates of Deposit34.0% Amount ($) Value ($) Allied Irish Banks (Yankee) 0.56%, 4/6/10 25,000,000 25,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.21%, 4/1/10 35,000,000 35,000,000 Barclays Bank PLC (Yankee) 0.21%, 3/15/10 5,000,000 4,999,942 Citibank N.A. 0.21%, 5/3/10 40,000,000 40,000,000 Credit Agricole CIB (Yankee) 0.22%, 5/3/10 15,000,000 15,000,000 Credit Industriel et Commercial (London) 0.35%, 5/10/10 35,000,000 35,000,340 DZ Bank AG (Yankee) 0.21%, 4/6/10 40,000,000 40,000,000 ING Bank N.V. (London) 0.23%, 5/24/10 30,000,000 30,000,000 Natixis (Yankee) 0.27%, 5/5/10 35,000,000 35,000,000 Royal Bank of Scotland PLC (Yankee) 0.20%, 5/12/10 35,000,000 35,000,000 Total Negotiable Bank Certificates of Deposit (cost $295,000,282) Commercial Paper20.1% Abbey National North America LLC 0.12%, 3/1/10 35,000,000 35,000,000 Barclays U.S. Funding Corp. 0.20%, 5/10/10 25,000,000 24,990,278 Credit Agricole NA 0.22%, 4/19/10 15,000,000 14,995,508 Fortis Funding LLC 0.22%, 4/29/10 35,000,000 a 34,987,381 Societe Generale N.A. Inc. 0.21%, 5/7/10 25,000,000 24,990,229 U.S. Bank NA 0.20%, 3/30/10 40,000,000 39,993,555 Total Commercial Paper (cost $174,956,951) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Asset-Backed Commercial Paper10.9% Amount ($) Value ($) Atlantis One Funding Corp. 0.12%, 3/1/10 35,000,000 a 35,000,000 Cancara Asset Securitisation Ltd. 0.26%, 3/15/10 30,000,000 a 29,996,967 Grampian Funding Ltd. 0.26%, 4/28/10 30,000,000 a 29,987,433 Total Asset-Backed Commercial Paper (cost $94,984,400) Corporate Note4.6% Bank of America Securities LLC 0.29%, 3/1/10 (cost $40,000,000) 40,000,000 U.S. Government Agency11.5% Federal National Mortgage Association 0.25%, 4/21/10 (cost $99,982,695) 100,000,000 b,c Time Deposits8.0% Commerzbank AG (Grand Cayman) 0.13%, 3/1/10 35,000,000 35,000,000 DnB NOR Bank ASA (Grand Cayman) 0.12%, 3/1/10 35,000,000 35,000,000 Total Time Deposits (cost $70,000,000) Repurchase Agreements11.0% Barclays Capital 0.10%, dated 2/26/10, due 3/1/10 in the amount of $26,000,217 (fully collateralized by $26,028,700 U.S. Treasury Notes, 3.88%, due 7/15/10, value $26,520,014) 26,000,000 26,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Deutsche Bank Securities 0.11%, dated 2/26/10, due 3/1/10 in the amount of $70,000,642 (fully collateralized by $50,000,000 Federal Home Loan Mortgage Corp., 5.05%, due 1/26/15, value $55,671,916 and $14,431,000 Federal National Mortgage Association, 5.25%, due 8/1/12, value $15,728,287) 70,000,000 70,000,000 Total Repurchase Agreements (cost $96,000,000) Total Investments (cost $870,924,328) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities amounted to $129,971,781 or 14.9% of net assets. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 74.2 Asset-Backed/Multi-Seller Programs 3.4 U.S. Government Agency 11.5 Repurchase Agreements 11.0  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES February 28, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including Repurchase Agreements of $96,000,000)Note 1(b) 870,924,328 870,924,328 Cash 670,869 Interest receivable 104,863 Prepaid expenses 43,127 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 107,798 Payable for shares of Common Stock redeemed 1,410,644 Accrued expenses 90,266 Net Assets ($) Composition of Net Assets ($): Paid-in capital 872,837,099 Accumulated undistributed investment incomenet 2 Accumulated net realized gain (loss) on investments (2,702,622) Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 872,837,099 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended February 28, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 5,025,757 Shareholder servicing costsNote 2(b) 788,263 Treasury insurance expenseNote 1(f) 411,280 Custodian feesNote 2(b) 104,756 Professional fees 82,758 Directors fees and expensesNote 2(c) 73,268 Registration fees 38,753 Prospectus and shareholders reports 33,377 Miscellaneous 27,363 Total Expenses Lessreduction in management fee due to undertakingNote 2(a) (1,630,843) Lessreduction in expenses due to undertakingNote 2(a) (773,102) Lessreduction in fees due to earnings creditsNote 1(b) (20,006) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($): Net realized gain (loss) on investments (38,074,029) Net unrealized appreciation (depreciation) on investments 5,275,557 Net Realized and Unrealized Gain (Loss) on Investments Net Increase from Payment by Affiliate Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended February 28, 2010 2009 Operations ($): Investment incomenet 1,447,077 27,749,102 Net realized gain (loss) on investments (38,074,029)  Net unrealized appreciation (depreciation) on investments 5,275,557 (5,275,557) Net increase from payment by affiliate 35,598,634  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 462,685,231 825,745,582 Dividends reinvested 1,412,667 26,571,682 Cost of shares redeemed (754,143,070) (936,511,912) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,157,403,257 1,246,849,692 End of Period Undistributed investment incomenet 2 23,770 See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended February 28/29, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .022 .047 .048 .031 Distributions: Dividends from investment incomenet (.001) (.022) (.047) (.048) (.031) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .13 a 2.26 4.84 4.88 3.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .66 .62 .61 .62 .63 Ratio of net expenses to average net assets .41 .46 .45 .45 .45 Ratio of net investment income to average net assets .14 2.27 4.72 4.78 3.14 Net Assets, end of period ($ x 1,000) 870,134 1,157,403 1,246,850 1,066,879 973,708 a If payment pursuant to the Capital Support Agreement was not made, total return would have been (3.87%). See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus BASIC Money Market Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 14 (a) Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 870,924,328 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund may enter into repurchase agreements with financial institutions deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian 16 and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended February 28, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) At February 28, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The accumulated capital loss carryover of $2,702,622 is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to February 28, 2010. If not applied, $227,227 of the carryover expires in fiscal 2013 and $2,475,395 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended February 28, 2010 and February 28, 2009, were all ordinary income. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Capital Support Agreement: The fund held notes (the Notes) issued by Lehman Brothers Holdings, Inc. (Lehman). In order to mitigate the negative impact of holding these securities in light of the bankruptcy of Lehman on September 16, 2008, the fund entered into a Capital Support Agreement (the Agreement) with BNY Mellon, the parent company of the funds adviser. Pursuant to the Agreement, BNY Mellon had agreed to provide capital support to the fund, subject to a maximum amount of $45 million (the Maximum Capital Support Payment), if any of the following events resulted in the funds net asset value falling below $0.9950: (i) Any final sale or other final liquidation of the Notes by the fund for cash in an amount, after deduction of costs, which is less than the amortized cost value of the Notes as of the date such sale or liquidation is consummated; (ii) Receipt by the fund of final payment on the Notes in cash in an amount less than the amortized cost value of the Notes less costs in respect thereof, as of the date such final payment is received; and 18 (iii) The date upon which a court of competent jurisdiction over the matter discharges Lehman from liability in respect of the Notes, and such discharge results in the receipt of aggregate payments on the Notes in an amount less than the amortized cost value of the Notes, less costs in respect thereof, as of the date such final payment is received; On September 9, 2009, the fund sold the Notes it held in Lehman which obligated BNY Mellon to make payments to the fund pursuant to the terms of the Agreement.The fund received payments amounting to $35,598,634 and the Agreement was terminated. (f) Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. As such, the fund is no longer eligible for protection under the The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amounts of .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share).This expense was borne by the fund without regard to any expense limitation in effect. NOTE 2Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Manager has undertaken, until such time as it gives shareholders at least 90 days notice to the contrary, if the funds aggregate expenses, exclusive of taxes, brokerage fees and extraordinary expenses, exceed an annual rate of .45% of the value of the funds average daily net assets, the fund may deduct from the payment to be made to the Manager under the Agreement, or the Manager will bear, such excess expense. The reduction in management fee, pursuant to the undertaking, amounted to $1,630,843 during the period ended February 28, 2010. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses pursuant to the undertaking, amounted to $773,102 during the period ended February 28, 2010. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other informa- 20 tion, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2010, the fund was charged $532,732 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended February 28, 2010, the fund was charged $154,292 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2010, the fund was charged $17,923 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2010, the fund was charged $104,756 pursuant to the custody agreement. During the period ended February 28, 2010, the fund was charged $6,681 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $333,625, custodian fees $25,373, chief compliance officer fees $6,124 and transfer agency per account fees $25,759 which are offset against an expense reimbursement currently in effect in the amount of $283,083. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus BASIC Money Market Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus BASIC Money Market Fund, Inc., including the statement of investments, as of February 28, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of February 28, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC Money Market Fund, Inc. at February 28, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. The Fund 23 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 96.11% of the ordinary income dividends paid during the fiscal year ended February 28, 2010 as qualifying interest related dividends. 24 BOARD MEMBERS INFORMATION (Unaudited) The Fund 25 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 26 OFFICERS OF THE FUND (Unaudited) The Fund 27 OFFICERS OF THE FUND (Unaudited) (continued) 28 The Fund 29 For More Information Ticker Symbol: DBAXX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $41,963 in 2009 and $41,963 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $10,552 in 2009 and $5,276 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,069 in 2009 and $3,781 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $348 in 2009 and $0 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $15,158,281 in 2009 and $25,872,856 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BASIC Money Market Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: April 22, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
